DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: Paragraph 0016 is a claim and should not be part of the specification description.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolduan (US 20090235493 hereinafter Bolduan) in view of Aranyos (US 4372011 hereinafter Aranyos).

In regards to claim 1, Bolduan discloses;” a clamp (fastening element (Fig. 1 (12))) comprising: a protruding base (Fig. 2 (24)) having a top surface (Fig. 2 (shown)), wherein an opening is disposed on the center of the top surface to enhance the structure strength (Fig. 2); and two bendable arms respectively including a plurality of first latching components and a plurality of second latching components (Fig. 2 (26, paragraph 0023)); and the protruding base is deformed in response to a pressing force (paragraph 0023), and the plurality of first latching components lock with the plurality of second latching components (paragraph 0024-0025).”, but does not directly disclose;” A cable clamp wherein the two bendable arms surround a cable, so that the two bendable arms tie the cable closely”
However, Bolduan does disclose that the clamp structure is used to contain a hose pipe.

Aranyos discloses a similar structure that is used to secure a pipe or wires together (Fig. 1, Col. 1, Lines 10-13). It would have been obvious to one skilled in the art to use a clamp structure as disclosed by either Bolduan or Aranyos to secure together a bundle of wire such as a wiring harness or cable. Tying cables into a bundle so the cables are restrained from movement helps to prevent the cable from damage and or shorted out. Therefore, it would have been well within the capabilities of a skilled artisan to use the structure as disclosed by Bolduan to secure cables together. Thus, the claimed invention is disclosed.

In regards to claim 2, A modified Bolduan discloses;” The cable clamp according to claim 1, wherein the cable clamp is made of a flexible material (paragraph 0007 where the use of a plastic material permits the structure to bend and secure the held structure).

In regards to claim 3, A modified Bolduan discloses;” The cable clamp according to claim 1, wherein the two bendable arms are respectively connected to the two corresponding side of the protruding base (Fig. 2 (26 arms are connected to the base (24)).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-10 are allowed.

REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 5 with the allowable feature being:” A cable clamping assembly, comprising: a cable clamp including a protruding base and two bendable arms, the two bendable arms respectively including a plurality of first latching components and a plurality of second latching components; and a supporting base including a concave portion, a guiding slope and a positioning portion are disposed within the concave portion; wherein when the cable clamp clamps a cable, the two bendable arms respectively slide downwardly along two ends of the guiding slope to surround the cable, until one of the two bendable arms is stopped by the positioning portion, and the plurality of first latching components lock with the plurality of second latching components.”
Therefore, claim 5 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 10 with the allowable feature being:” A cable clamping method, comprising steps of:
providing a cable clamp and a supporting base, the cable clamp including a protruding base and two bendable arms, the two bendable arms respectively including a plurality of first latching components and a plurality of second latching components, and the supporting base including a concave portion;

the two bendable arms respectively sliding downwardly along two ends of a guiding slope of the concave portion to surround the cable, until one of the two bendable arms being stopped by a positioning portion; and

the protruding base being deformed in response to a pressing force, so that the bendable arms tying the cable closely, and the plurality of first latching components locking with the plurality of second latching components.”
Therefore, claim 10 is allowed.

Claims 6-9 are also allowed as being directly or indirectly dependent of the allowed base claim 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent prior art references.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847